COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-19-00203-CV
                                                 §
 RICHARD RECHY,                                              AN ORIGINAL PROCEEDING
                                                 §
 Relator.                                                        IN MANDAMUS AND
                                                 §
                                                                      INJUNCTION
                                                 §

                                 MEMORANDUM OPINION

       Relator, Richard Rechy, has filed a petition seeking mandamus and injunctive relief against

the Honorable Angie Barill, Judge of the 346th District Court of El Paso County, Texas related to

the sale of a recreational vehicle at auction. Relator has also filed a motion asking the Court to

stay the auction. The motion for emergency relief and the petition for writ of mandamus and

injunction are denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). The petition does not include an appendix and is not supported by a
record. See TEX.R.APP.P. 52.3(k), 52.7. After reviewing the petition, we conclude that Relator

has failed to show that he is entitled to mandamus or injunctive relief. Accordingly, the motion

for emergency relief and the petition are denied.


                                             GINA M. PALAFOX, Justice
July 30, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., not participating




                                               -2-